DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/14/2021 has been entered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the amendment filed on 12/14/2021.  
Claims 1, 9, and 12-16 have been amended.
Claims 1-16 are currently pending and have been examined.

Priority
The examiner acknowledges that the instant application is a continuation of US Patent No. 10,410,263, filed 11/18/14, which claims priority from Provisional Patent Application No. 61/905,510, filed 11/18/13.


Claim Rejections - 35 USC § 112(a)

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claims 1 and 9 recite, “identify, without human intervention, in the digital asset catalog one or more tradeable digital assets having a total tradeable value…substantially equivalent to the asset value”. The subject matter of the claim does not conform to the disclosure in such a manner in which one of ordinary skill in the art would recognize such system being which the Applicant adequately described as the invention. A review of the disclosure does not reveal the manner in which the total tradable value is ultimately determined (i.e. generated or calculated). While the examiner acknowledges that the total tradeable value is “based on a tradeable value of each of the one or more tradeable digital assets,” this does not clarify how the total tradeable value is based on this information. An Applicant shows possession of the claimed invention by describing the claimed invention with all of its limitations using such descriptive means as Lockwood v. Amer. Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997) (MPEP 2163 I.). It is noted that this is not an enablement rejection. The Applicant’s failure to disclose any meaningful structure/algorithm as to how this determined is generated raises questions whether the Applicant truly had possession of this feature at the time of filing. 
Claims 2-8; and 10-16 inherit the deficiency noted in claims 1; and 9 respectively.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 1 and 9 recite, “identify, without human intervention, in the digital asset catalog one or more tradeable digital assets having a total tradeable value…substantially equivalent to the asset value”. The subject matter of the claim does not conform to the disclosure in such a manner in which one of ordinary skill in the art would recognize such system being which the Applicant adequately described as the invention. The metes and bounds of this claim are unclear inasmuch as one of ordinary skill in the art cannot determine how to avoid infringement of this 
Claims 2-8; and 10-16 inherit the deficiency noted in claims 1; and 9 respectively. Appropriate correction is required.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. The claims recite an abstract idea. The judicial exception is not integrated into a practical application. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.

First, it is determined whether the claims are directed to a statutory category of invention. See MPEP 2106.03(II). In the instant case, claims 1-8 are directed to a machine, and claims 9-16 are directed to a process. Therefore, claims 1-16 are directed to statutory subject matter under Step 1 of the Alice/Mayo test (Step 1: YES).
The claims are then analyzed to determine if the claims are directed to a judicial exception. See MPEP 2106.04. In determining whether the claims are directed to a judicial exception, the claims are analyzed to evaluate whether the claims recite a judicial exception (Prong 1 of Step 2A), as well as analyzed to evaluate whether the claims recite additional elements that integrate the judicial exception into a practical application of the judicial exception (Prong 2 of Step 2A).  See 2019 Revised Patent Subject Matter Eligibility Guidance, hereinafter referred to as the “2019 PEG”.  

accessing a digital asset catalog comprising asset information associated with a plurality of digital assets stored in a plurality of locations, 
receiving an exchange request from a requestor to exchange at least one selected digital asset in the digital asset catalog, 
obtaining an asset value for the at least one selected digital asset from one or more, non-human, value information sources; 
identifying, without human intervention, in the digital asset catalog one or more tradeable digital assets having a total tradeable value based on a tradeable value of each of the one or more tradeable digital assets, as determined by the one or more value information sources, substantially equivalent to the asset value for the at least one selected digital asset; and 
executing an exclusive exchange of the at least one selected digital asset and the at least one tradable digital asset responsive to the total tradable value being substantially equivalent to the asset value.
The above limitations recite the concept of exchanging assets.  These limitations, under their broadest reasonable interpretation, fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas, enumerated in the 2019 PEG, in that they recite commercial or legal interactions such as advertising, marketing, or sales activities or behaviors. Specifically, the claims are related to sales activities and behaviors because trading assets according to asset value is a sales activity. This is further illustrated in the Specification, paragraph [0023], describing the exchange system as a marketplace. Independent claim 9 recites similar limitations 
Under Prong Two of Step 2A of the 2019 PEG, claims 1 and 9 recite additional elements, such as one or more server logic devices; one or more client logic devices in operable communication with the one or more server logic devices; a digital asset exchange application operating on the one or more server logic devices; a digital asset catalog; a plurality of client logic devices; and a tradable digital asset. These additional elements are described at a high level in Applicant’s specification without any meaningful detail about their structure or configuration.  As such, these computer-related limitations are not found to be sufficient to integrate the abstract idea into a practical application.  Although these additional computer-related elements are recited, claims 1 and 9 merely invoke such additional elements as a tool to perform the abstract idea.  Implementing an abstract idea on a generic computer is not indicative of integration into a practical application.  Similar to the limitations of Alice, claims 1 and 9 merely recite a commonplace business method (i.e., exchanging assets) being applied on a general purpose computer.  See MPEP 2106.05(f).  Furthermore, claims 1 and 9 generally link the use of the abstract idea to a particular technological environment or field of use.  The courts have identified various examples of limitations as merely indicating a field of use/technological environment in which to apply the abstract idea, such as specifying that the abstract idea of monitoring audit log data relates to transactions or activities that are executed in a computer environment, because this requirement merely limits the claims to the computer field, i.e., to execution on a generic computer (see FairWarning v. Iatric Sys.).  Likewise, claims 1 and 9 specifying that the abstract idea of exchanging assets is executed in a computer environment 
                Since claims 1 and 9 recite an abstract idea and fail to integrate the abstract idea into a practical application, claims 1 and 9 are “directed to” an abstract idea (Step 2A: YES).

Next, under Step 2B, the claims are analyzed to determine if there are additional claim limitations that individually, or as an ordered combination, ensure that the claim amounts to significantly more than the abstract idea. See MPEP 2106.05. The instant claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception for at least the following reasons.
Returning to independent claims 1 and 9, these claims recite additional elements, such as one or more server logic devices; one or more client logic devices in operable communication with the one or more server logic devices; a digital asset exchange application operating on the one or more server logic devices; a digital asset catalog; a plurality of client logic devices; and a tradable digital asset. As discussed above with respect to Prong Two of Step 2A, although additional computer-related elements are recited, the claim merely invokes such additional elements as a tool to perform the abstract idea.  See MPEP 2106.05(f).  Moreover, the limitations of claims 1 and 9 are manual processes, e.g., analyzing information, sending information, etc.  The courts have indicated that mere automation of manual processes is not sufficient to show an improvement in computer-functionality (see MPEP 2106.05(a)(I)).  Furthermore, as Ultramercial, Inc. v. Hulu, LLC. (Fed. Cir. 2014); Bilski v. Kappos (2010); MPEP 2106.05(h)).  Similar to FairWarning v. Iatric Sys., claims 1 and 9 specifying that the abstract idea of exchanging assets is executed in a computer environment merely indicates a field of use in which to apply the abstract idea because this requirement merely limits the claim to the computer field, i.e., to execution on a generic computer. 
Even when considered as an ordered combination, the additional elements do not add anything that is not already present when they are considered individually.  In Alice Corp., the Court considered the additional elements “as an ordered combination,” and determined that “the computer components…‘[a]dd nothing…that is not already present when the steps are considered separately’ and simply recite intermediated settlement as performed by a generic computer.” Id. (citing Mayo, 566 U.S. at 79, 101 USPQ2d at 1972). Similarly, viewed as a whole, claims 1 and 9 simply convey the abstract idea itself facilitated by generic computing components. Therefore, under Step 2B of the Alice/Mayo test, there are no meaningful limitations in claims 1 and 9 that transform the judicial exception into a patent eligible application such that the claim amounts to significantly more than the judicial exception itself (Step 2B: NO).

Dependent claims 2-8 and 10-16, when analyzed as a whole, are held to be patent ineligible under 35 U.S.C. 101 because they do not add “significantly more” to the abstract idea.  a client application, a web-based application, a mobile application, and one or more data stores accessible by the one or more client logic devices and the one or more server logic devices. Similar to the discussion above under Prong Two of Step 2A, although these additional computer-related elements are recited, claims 2-3 and 10-11 merely invoke such additional elements as a tool to perform the abstract idea.  Further, these limitations generally link the use of the abstract idea to a particular technological environment or field of use.  As such, under Step 2A, dependent claims 2-8 and 10-16 are “directed to” an abstract idea.  Similar to the discussion above with respect to claims 1 and 9, dependent claims 2-8 and 10-16, analyzed individually and as an ordered combination, merely further define the commonplace business method (i.e., exchanging assets) being applied on a general purpose computer and, therefore, do not amount to significantly more than the abstract idea itself.  See MPEP 2106.05(f)(2).  Further, these limitations generally link the use of the abstract idea to a particular technological environment or field of use. Accordingly, under the Alice/Mayo test, claims 1-16 are ineligible.
 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over previously cited DeGroot et al. (US 20100332342 A1) in view of newly cited Sun et al. (US 20070155508 A1).

Claim 1 –
As per claim 1, DeGroot discloses a system configured to exchange digital assets (DeGroot: [abstract]), the system comprising: 
one or more server logic devices; (DeGroot: [0026] and Fig. 1 – “the administrator 120 is an entity hosting an accessible server”)
one or more client logic devices in operable communication with the one or more server logic devices; (DeGroot: [0023] and Fig. 1 – “The system 100 generally includes at least a first customer 110a, also referred to herein as an end user or client. The system 100 may additionally include at least a second customer 110b, and additional customers, up to customer 110n”; Fig 1. depicts the customers as client devices) and 
a digital asset exchange application operating on the one or more server logic devices (DeGroot: [0042-0043] and Fig. 2 – “drives and their associated computer storage media, discussed above and illustrated in FIG. 2, provide storage of computer readable instructions, data structures, program modules and other data for the computer 210”; see also [0032]) the application adapted to: 
access a digital asset catalog comprising asset information associated with a plurality of digital assets stored on a plurality of client logic devices, (DeGroot: [0082] – “general search engine available from the administrator…barterer 
receive an exchange request from a requesting client logic device to exchange at least one selected digital asset in the digital asset catalog, (DeGroot: [0083] – “ a user may make offers”; see also Figs. 1 and 5)
obtain an asset value for the at least one selected digital asset, (DeGroot: [0083] – “the user comes to an agreement with another user for its goods…cash or points”; see also Fig. 5) and
execute an exclusive exchange of the at least one selected digital asset and the at least one tradable digital asset (DeGroot: [0086] – “parties exchange the goods”; see also Fig. 5; examiner note: an exclusive exchange is interpreted to be an exchange between two parties (see Specification [0017]).
Yet DeGroot does not explicitly disclose:
obtaining an asset value from one or more, non-human, value information sources,
identifying, without human intervention, in the digital asset catalog one or more tradeable digital assets having a total tradeable value based on a tradeable value of each of the one or more tradeable digital assets, as determined by the one or more value information sources, substantially equivalent to the asset value for the at least one selected digital asset, and
that the exchange is executed responsive to the total tradable value being substantially equivalent to the asset value.
	Sun teaches a similar system of exchanging virtual items (Sun: [0089]) including
obtaining an asset value from one or more, non-human, value information sources (Sun: [0049] – “The way of determining the value of virtual item is: when determining the value of a virtual item, search the virtual item table first, and the value of the virtual item is the value of the value field associated with the virtual item”),
identifying, without human intervention, in the digital asset catalog one or more tradeable digital assets having a total tradeable value based on a tradeable value of each of the one or more tradeable digital assets, as determined by the one or more value information sources, substantially equivalent to the asset value for the at least one selected digital asset (Sun: [0101] – “the virtual item sort table is searched, and the value of the virtual item is the value of the value field of the associated record in virtual item sort table”; [0098] – “subtracting the value of the virtual item from the virtual money”; examiner note: the virtual money is the one or more tradeable digital assets and that the values are matched means the value of the virtual money is equivalent to the value of the virtual item), and
that the exchange is executed responsive to the total tradable value being substantially equivalent to the asset value (Sun: [0098-0099] and Fig. 6 – “Step 606: Modify the user information table by subtracting the value of the virtual item from the virtual money quantity…Step 607: Modify the user information table by adding the value of the virtual item to the virtual money quantity; [0091] – “FIG. 6 is a flow chart illustrating the trade of virtual items between users”; [0101] – “[0101] – “the value of the virtual item is the value of the value field of the associated record in virtual item sort table”).
obtaining an asset value from one or more, non-human, value information sources, identifying, without human intervention, in the digital asset catalog one or more tradeable digital assets having a total tradeable value based on a tradeable value of each of the one or more tradeable digital assets, as determined by the one or more value information sources, substantially equivalent to the asset value for the at least one selected digital asset, and that the exchange is executed responsive to the total tradable value being substantially equivalent to the asset value as taught by Sun because value information sources are well-known and the use of it in a customer trade setting would have increased user satisfaction and avoided legal issues and data chaos issues (Sun: [abstract], [0006]).



Claim  2 –
DeGroot in view of Sun teach the system of claim 1 as described above.  
DeGroot further discloses a system:
wherein the digital asset exchange application is accessible through a client application, a web-based application, over the Internet, and a mobile application using the one or more client logic devices. (DeGroot: [0024] – “administrator 120 may also comprise a web administrator, responsible for providing and maintaining a website or interactive portal through which all of the customers 110 or users of the system 100 may interact and 

Claim  3 –
DeGroot in view of Sun teach the system of claim 1 as described above.  
DeGroot further discloses a system:
further comprising one or more data stores accessible by the one or more client logic devices and the one or more server logic devices. (DeGroot: [0024] – “administrator 120 may also comprise a web administrator, responsible for providing and maintaining a website or interactive portal through which all of the customers 110 or users of the system 100 may interact and execute the methodology”; [0026] – “the administrator 120 is an entity hosting an accessible server and a database 122”; see also Fig. 1)

Claim  4 –
DeGroot in view of Sun teach the system of claim 3 as described above.  
DeGroot does not explicitly disclose wherein the one or more data stores include information used for obtaining digital asset information, digital asset values, and digital asset compliance, however Sun further teaches a system:
wherein the one or more data stores include information used for obtaining digital asset information, digital asset values, and digital asset compliance. (Sun: [0049] – “when 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed inventions to combine Sun with DeGroot for the reasons identified above with respect to claim 1.

Claim  5 –
DeGroot in view of Sun teach the system of claim 4 as described above.  
DeGroot further discloses a system:
wherein the one or more data stores include value information sources used to determine the value of digital assets. (DeGroot: [0080]-[0081] – “a user may upload data regarding a barterable entry for bartering within the system…The user may often be required to place an estimated point value on the goods or services being uploaded…a group owner or the administrator 120 may either be required to authorize the good or service point value, or provide an approximate point value based on the description provided”)


Claim  6 –
DeGroot in view of Sun teach the system of claim 5 as described above.  
DeGroot further discloses a 
wherein the value information source are at least one of user-defined values, retail information sources, social network services, crowd-sourcing services and applications, news websites, auction services, and classified advertisements. (DeGroot: [0080]-[0081] – “a user may upload data regarding a barterable entry for bartering within the system…The user may often be required to place an estimated point value on the goods or services being uploaded…a group owner or the administrator 120 may either be required to authorize the good or service point value, or provide an approximate point value based on the description provided”)

Claim  7 –
DeGroot in view of Sun teach the system of claim 1 as described above.  
DeGroot further discloses a system:
wherein the one or more server logic devices are adapted to store information associated with a user of the digital asset exchange application. (DeGroot: [0049] – “profile data 312”)

Claim  8 –
DeGroot in view of Sun teach the system of claim 7 as described above.  
DeGroot further discloses a system:
wherein the information associated with the user includes username and password information to access the exchange application and/or enhanced features thereof, payment information for fee-based functions and services, demographic information, user preferences, and historical information. (DeGroot: [0049] – “user data 309…include 

Claim 9 – 
Claims 9 is directed to a method. Claim 9 recites limitations that are substantially parallel in nature to those addressed above for claim 1 which is directed towards a system. The combined system of DeGroot/Sun teaches the limitations of claim 1 as noted above. DeGroot further teaches a method (DeGroot: [0003]). Claim 9 is therefore rejected for the reasons set forth above in claim 1 and in this paragraph.

Claims 10-16 – 
Claims 10-16 are directed to a method. Claims 10-16 recite limitations that are parallel in nature as those addressed above for claims 2-8 which are directed towards a system. Claims 10-16 are therefore rejected for the same reasons as set forth above for claims 2-8, respectively. 

Response to Arguments
Applicant’s arguments, filed 12/14/2021, have been fully considered.
Double Patenting
Applicant’s arguments regarding the double patenting rejection have been fully considered and are persuasive. In light of the terminal disclaimer, filed 12/14/2021, the double patenting rejection has been withdrawn.

35 U.S.C. § 112
Applicant’s arguments regarding the 112(a) and 112(b) rejections have been fully considered and are unpersuasive. While the amendments acted to cure certain 112(b) deficiencies, the amendments have given rise to new 112(a) and 112(b) rejections, as discussed above.


35 U.S.C. § 101
Applicant argues the claims are patent eligible because “the claims are not directed to any…judicial exceptions.” Remarks pages 6-8. The examiner disagrees. The 2019 PEG enumerates groupings of abstract ideas, thereby synthesizing the holdings of various court decisions to facilitate examination. Among the enumerated groupings is the Certain Methods of Organizing Human Activity grouping, which includes activity that falls within the enumerated sub-grouping of commercial or legal interactions, including subject matter relating to agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors, and business relations. With respect to the claims, the claims are related to sales activities and behaviors because the claims revolve the exchange of assets. This is further illustrated in the Specification, paragraph [0023], describing system as a marketplace. That there are additional 
Applicant argues the claims are integrated into a practical application because the claims “reflect[] an improvement in the functioning of a computer or other technology” and “it is the combined combination of components and steps…that is the improvement over existing technology.” Remarks pages 8-11. The examiner disagrees. The October 2019 Update to Subject Matter Eligibility provided guidance on how to evaluate whether claims recite an improvement in the functioning of a computer or an improvement to other technology or technical field. For example, the October 2019 Update states “the specification should be evaluated to determine if the disclosure provides sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement.” The guidance states that “[t]he specification need not explicitly set forth the improvement, but it must describe the invention such that the improvement would be apparent to one of ordinary skill in the art,” and that, “conversely, if the specification explicitly sets forth an improvement but in a conclusory manner…the examiner should not determine the claim improves technology.” That is, the claim includes the components or steps of the invention that provide the improvement described in the specification. Looking to the specification is a standard that the courts have employed when analyzing claims as it relates to improvements in technology. For example, in Enfish, the specification provided teaching that the claimed invention achieves benefits over conventional databases, such as increased flexibility, faster search times, and smaller memory requirements. Enfish LLC v. Microsoft Corp., 822 F.3d 1327, 1335-36 (Fed. Cir. 2016). Additionally, in Core Wireless the specification noted deficiencies in prior art interfaces relating to efficient functioning of the computer. Core Wireless Licensing v. LG Elecs. Inc., 880 F.3d 1356 (Fed Cir. 2018). With respect to McRO, the claimed improvement, as confirmed by the originally filed specification, was “…allowing computers to produce ‘accurate and realistic lip synchronization and facial expressions in animated characters…’” and it was “…the incorporation of the claimed rules, not the use of the computer, that “improved [the] existing technological process” by allowing the automation of further tasks”. McRO, Inc. v. Bandai Namco Games America Inc., 837 F.3d 1299, (Fed. Cir. 2016).
In this case, Applicant’s specification provides no explanation of an improvement to the functioning of a computer or other technology. Rather, the claims focus “on a process that qualifies as an ‘abstract idea’ for which computers are invoked merely as a tool.” Id citing Enfish at 1327, 1336. This is reflected paragraph [0024] of the Specification, describing how the invention improves buying, selling, and exchanging of assets.
Although the claims include computer technology such as one or more server logic devices; one or more client logic devices in operable communication with the one or more server logic devices; a digital asset exchange application operating on the one or more server logic devices; a digital asset catalog; a plurality of client logic devices; and a tradable digital asset, such elements are merely peripherally incorporated in order to implement the abstract idea. Put another way, these additional elements are merely used to apply the abstract idea of exchanging assets in a technological environment without effectuating any improvement or change to the functioning of the additional elements or other technology. This is unlike the improvements recognized by the courts in cases such as Enfish, Core Wireless, and McRO. Unlike precedential 
Applicant argues the claims are integrated into a practical application because “[a]n additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim.” Remarks page 8. The examiner disagrees. When determining whether a claim integrates a judicial exception, into a practical application in Step 2A Prong Two, examiners should consider whether the judicial exception is applied with, or by use of, a particular machine. "The machine-or-transformation test is a useful and important clue, and investigative tool" for determining whether a claim is patent eligible under § 101. Bilski v. Kappos, 561 U.S. 593, 604, 95 USPQ2d 1001, 1007 (2010). It is noted that while the application of a judicial exception by or with a particular machine is an important clue, it is not a stand-alone test for eligibility. Id. A general purpose computer that applies a judicial exception, such as an abstract idea, by use of conventional computer functions does not qualify as a particular machine. Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 716-17, 112 USPQ2d 1750, 1755-56 (Fed. Cir. 2014). See also TLI Communications LLC v. AV Automotive LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (mere recitation of concrete or tangible components is not an inventive concept); Eon Corp. IP Holdings LLC v. AT&T Mobility LLC, 785 F.3d 616, 623, 114 USPQ2d 1711, 1715 (Fed. Cir. 2015) (noting that Alappat’s rationale that an otherwise ineligible algorithm or software could be made patent-eligible by merely adding a generic computer to the claim was superseded by the Supreme Court’s Bilski and Alice Corp. decisions). If applicant asserts that the claim recites significantly more because a generic computer is a 'particular machine' (as in Bilski), the examiner should look at whether the added elements integrate the exception into a practical application or provide significantly more than the judicial exception. Merely adding a generic computer, generic computer components, or a programmed computer to perform generic computer functions does not automatically overcome an eligibility rejection. Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 573 U.S. 208, 223-24, 110 USPQ2d 1976, 1983-84 (2014). See In re Alappat, 33 F.3d 1526, 1545 (Fed. Cir. 1994); In re Bilski, 545 F.3d 943 (Fed. Cir. 2008). In the instant case, the claims merely recite generic computing components in order to perform the abstract idea. Applicant’s additional elements are recited at a high level of generality and merely perform generic computing functions. Accordingly, the additional elements do not recite a particular machine.
Applicant argues the claims are patent eligible because the claims “transform information from diverse sources into usable data.” Remarks page 9. The examiner disagrees. A consideration when determining whether a claim integrates a judicial exception into a practical application in Step 2A Prong Two and whether a claim recites significantly more in Step 2B is whether the claim effects a transformation or reduction of a particular article to a different state or thing. An "article" includes a physical object or substance. The physical object or substance 
Applicant argues the claims are eligible over 101 because the claim “applies or uses the judicial exception in some other meaningful way beyond generally applying the judicial exception to a technological environment, such that the claim, as a whole, is more than a drafting effort designed to monopolize the exception.” Remarks page 9. The examiner disagrees. Diamond v. Diehr provides an example of a claim that recited meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment. 450 U.S. 175, 209 USPQ 1 (1981). In Diehr, the claim was directed to the use of the Arrhenius equation (an abstract idea or law of nature) in an automated process for operating a rubber-molding press. 450 U.S. at 177-78, 209 USPQ at 4. The Court evaluated additional elements such as the steps of installing rubber in a press, closing the mold, constantly measuring the temperature in the mold, and automatically opening the press at the proper time, and found them to be meaningful because they sufficiently limited the use of the mathematical equation to the practical application of molding rubber products. 450 U.S. at 184, 187, 209 USPQ at 7, 8. In contrast, the claims in Alice Corp. v. CLS Bank International did not meaningfully limit the abstract idea of mitigating settlement risk. 573 U.S. 208, 110 USPQ2d 1976 (2014). In particular, the Court concluded that the additional elements such as the data processing system and one or more server logic devices; one or more client logic devices in operable communication with the one or more server logic devices; a digital asset exchange application operating on the one or more server logic devices; a digital asset catalog; a plurality of client logic devices; and a tradable digital asset are recited at a high level and merely link the use of the abstract idea to a particular technological environment (i.e., "implementation via computers"). Accordingly, the claims do not provide other meaningful limitations.

35 U.S.C. § 103
Applicant argues the claims are allowable over 103 because “neither DeGroot nor Mashinsky, alone or in combination, disclose every element of the claims. Remarks pages 11-12. The examiner disagrees. The claim amendments have necessitated a new grounds of rejection and a new reference has been applied, as discussed in the 103 rejection above. Accordingly, this argument is moot.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Previously cited NPL reference: Constantiou, I., Legarth, M. F., & Olsen, K. B. (2012). What are users' intentions towards real money trading in massively multiplayer online games? Electronic Markets, 22(2), 105-115, hereinafter “NPL reference U.” NPL reference U teaches user behavior of gamers in games with respect to money. Users may participate in virtual worlds and in-game economies.
Newly cited Mehta et al. (US 20080220876 A1) teaches a system of trading and exchanging virtual items in a virtual world. Virtual money may be used to participate in the virtual trade of items.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA MAE MITROS whose telephone number is (571)272-3969. The examiner can normally be reached Monday-Friday from 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein can be reached on 5712726764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/ANNA MAE MITROS/Examiner, Art Unit 3625                                                                                                                                                                                                        

/MARISSA THEIN/Supervisory Patent Examiner, Art Unit 3625